FILED
                                               United States Court of Appeals
                  UNITED STATES COURT OF APPEALS       Tenth Circuit

                        FOR THE TENTH CIRCUIT            September 26, 2014

                                                        Elisabeth A. Shumaker
                                                            Clerk of Court
UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

v.                                                No. 13-2225
                                      (D.C. No. 2:09-CV-00752-JCH-WPL)
KATHERINE L. MELOT,                                (D. N.M.)

          Defendant-Appellant,

and

BILLY R. MELOT; KLM TRUST;
LEIGH CORPORATION; SUZANNE
CORPORATION; MIRROR FARMS
INC.; C.D. EXPRESS, INC.,

          Defendants.

________________________________

UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

v.                                                No. 13-2226
                                      (D.C. No. 2:09-CV-00752-JCH-WPL)
BILLY R. MELOT,                                    (D. N.M.)

          Defendant-Appellant,

and

KATHERINE L. MELOT; KLM TRUST;
LEIGH CORPORATION; SUZANNE
CORPORATION; MIRROR FARMS,
INC.; C.D. EXPRESS, INC.,
             Defendants.


                   ORDER DISMISSING APPEALS AS MOOT


Before HARTZ, BALDOCK, and BACHARACH, Circuit Judges.


      Katherine L. Melot and Billy R. Melot appeal from the district court’s

December 9, 2013, Order Confirming Judicial Sale of Real Properties and

Equipment. But no sale closed within the thirty-day period set in that order. On

August 4, 2014, this court ordered the parties to inform the court of the status of the

proposed sale and to show cause why these appeals should not be dismissed as moot.

      The United States’ response submits that the district court issued an amended

confirmation order on June 30, 2014, the sale closed on July 21, 2014, and these

appeals should be dismissed for lack of jurisdiction because they are moot. The

Melots’ joint response asserts that the sale was procedurally deficient.

      “In general, a federal court cannot give opinions absent a live case or

controversy before it. A case is moot when it is impossible for the court to grant any

effectual relief whatever to a prevailing party.” Office of Thrift Supervision v.

Overland Park Fin. Corp. (In re Overland Park Fin. Corp.), 236 F.3d 1246, 1254

(10th Cir. 2001) (citation and internal quotation marks omitted). As acknowledged

by the United States, the December 9, 2013, confirmation order is a nullity; no sale

occurred under the authority of that order. Instead, the sale was closed under the

authority of the June 30, 2014, amended confirmation order. The Melots have
                                          -2-
appealed from the amended confirmation order (appeal No. 14-2120), and their

arguments regarding the validity of the order and sale can be raised in that appeal.

This court can grant no effectual relief in the instant appeals.

      The Melots’ separate motions for leave to proceed on appeal without

prepayment of costs or fees are granted. The appeals are dismissed as moot.


                                                Entered for the Court



                                                ELISABETH A. SHUMAKER, Clerk




                                          -3-